IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DONALD STANLEY VERNE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0712

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 9, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Donald Stanley Verne, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.
2d 1236 (Fla. 2004).

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.